Case 2:21-cv-00787-KAM-AYS Document 1 Filed 02/12/21 Page 1 of 3 PageID #: 1




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------X
  ARLENE CUTRONE,                                                     Civil Action No.:

                                        Plaintiff,                    NOTICE OF REMOVAL

                 - against -

 BJ’S WHOLESALE CLUB HOLDINGS, INC.,
 and BJ’S MEMBERSHIP CLUB, INC. d/b/a BJ’s
 WHOLESALE CLUB,

                                          Defendants.
 -----------------------------------------------------------------X

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR
THE EASTERN DISTRICT OF NEW YORK:

         Defendant, BJ'S WHOLESALE CLUB, INC. i/s/h/a BJ'S WHOLESALE CLUB

HOLDINGS, INC. and BJ'S MEMBERSHIP CLUB, INC. d/b/a BJ'S WHOLESALE CLUB,

(“Defendant”), by its attorneys, GOLDBERG SEGALLA LLP, upon information and belief,

respectfully petitions the Court, pursuant to 28 U.S.C. 1441, as follows:

         1.      On or about March 19, 2020, the above-captioned civil action was commenced and

is now pending in the Supreme Court of the State of New York, County of Nassau. A trial has not

yet been had therein. A copy of the Summons and Complaint is annexed as Exhibit “A”. A copy

of the affidavit of service is annexed as Exhibit “B”.

         2.      On or about June 18, 2020, Defendant filed its Verified Answer to plaintiff’s

Complaint. A copy of Defendant’s Verified Answer is annexed as Exhibit “C”.

         3.      The action seeks monetary damages for personal injuries allegedly suffered by

plaintiff, Arlene Cutrone, on July 3, 2018, when a pallet containing watermelons was allegedly

lowered and/or dropped on her foot at the BJ’s Club located at 711 Stewart Avenue, Garden




29055869.v1
Case 2:21-cv-00787-KAM-AYS Document 1 Filed 02/12/21 Page 2 of 3 PageID #: 2




City, New York 11530. Plaintiff’s Complaint sounds in negligence. See Exhibit A at ¶¶ 22-

23.

         4.     The action involves a controversy between citizens of different states, in that: (a)

Plaintiff is a citizen of the State of New York; and (b) Defendant is now and was at the time the

action was commenced, a corporation incorporated in the State of Delaware with its principal place

of business in the State of Massachusetts.

         5.     This action is one of which the District Courts of the United States have original

jurisdiction under 28 U.S.C. § 1332. There is complete diversity between Defendant and Plaintiffs.

         6.     In addition, the amount in controversy exceeds $75,000. More specifically, on

January 19, 2021, the undersigned received plaintiff’s Response to Ad Damnum dated January 8,

2021, in which plaintiff confirmed that she is seeking $2,000,000 in compensatory damages as a

result of the subject incident. A copy of plaintiff’s Response to Ad Damnum is annexed as Exhibit

“D”.

         7.     This Notice of Removal is being filed within thirty (30) days of receipt of plaintiff's

written allegation that her alleged damages exceed $75,000. See Exhibit D.

         8.     Written notice of the filing of this Notice of Removal will be given to plaintiff

promptly after the filing of this Notice.

         9.     A true and correct copy of this Notice of Removal will be filed with the Clerk of

the Court of the Supreme Court of the State of New York, County of Nassau, promptly after the

filing of this Notice.

         10.    Attached to this Notice, and by reference made a part hereof, are true and correct

copies of all process and pleadings filed herein.




                                                    2
29055869.v1
 Case 2:21-cv-00787-KAM-AYS Document 1 Filed 02/12/21 Page 3 of 3 PageID #: 3




         11.    By filing this Notice of Removal, Defendant does not waive any defense which

may be available to it.

         WHEREFORE Defendant prays that the above-captioned action now pending in the

Supreme Court in the State of New York, County of Nassau, be removed therefrom to this

Honorable Court.

Dated: Garden City, New York
       February 12, 2021




                                                        [jv - 4709]
                                                  200 Garden City Plaza, Suite 520
                                                  Garden City, New York 11530
                                                  Phone: (516) 267-5915
                                                  Fax: (516) 281-9816
                                                  GS File No.: 1342.0362



TO:      Yamile Kalkach, Esq.
         Nicole Ramon, Esq.
         CHOPRA & NOCERINO, LLP
         Attorneys for Plaintiff
         100 Quentin Roosevelt Blvd., Suite 107
         Garden City, New York 11530
         (212) 868-3600
         File No.: 1792-ANNR




                                                  3
29055869.v1
